Citation Nr: 0402329	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  01-00186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $12,714, attributable to 
payments made from April 1999 through September 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1976.

This case came to the Board of Veterans' Appeals (Board) from 
a November 2000 decision by the RO which denied waiver of 
recovery of an overpayment of pension benefits in the amount 
of $30,502.

A March 2003 Board decision found, in part, that $17,788 of 
the assessed pension overpayment, attributable to payments 
made from February 1997 through March 1999 was not properly 
created, and thus the veteran did not owe this amount.  
However, the Board held that the remainder of the pension 
overpayment, in the amount of $12,714, attributable to 
payments made from April 1999 through September 2000, was 
properly created, and that the veteran was not entitled to 
waiver of recovery of this amount.  

The veteran than appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an October 2003 joint motion, 
the parties (the veteran and the VA Secretary) requested the 
Court to vacate and remand that part of the Board decision 
which denied waiver of recovery of an overpayment of pension 
benefits in the amount of $12,714, attributable to payments 
made from April 1999 through September 2000.  An October 2003 
Court order granted the joint motion.


REMAND

As noted above, the issue remaining on appeal is entitlement 
to waiver of recovery of an overpayment of pension benefits 
in the amount of $12,714, attributable to payments made from 
April 1999 through September 2000.  When the Board denied 
this claim in March 2003, it considered some additional 
evidence it developed on its own, as was then permitted by 
38 C.F.R. § 19.9(a)(2) (2002), and the veteran had not 
specifically waived RO consideration of such evidence.  A 
later court case, Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003), invalidated 
the Board development regulation.  The October 2003 joint 
motion in the present case (granted by the October 2003 Court 
order) cites the invalidation of the Board development 
regulation as the basis for vacating and remanding the 
adverse part of the March 2003 Board decision.  In subsequent 
January 2004 written argument to the Board, the veteran's 
representative asked that the case be remanded to permit the 
RO to consider all the evidence on the waiver issue.  The 
Board agrees that such disposition is warranted in this case.

Accordingly, the case is remanded to the RO for the following 
action:

After performing any additional 
development of the evidence, the RO 
Committee on Waivers should review the 
issue of entitlement to waiver of 
recovery of an overpayment of pension 
benefits in the amount of $12,714, 
attributable to payments made from April 
1999 through September 2000.  This should 
include RO consideration of all evidence 
added to the claims folder since the RO 
last adjudicated the claim.  

If the claim is denied, the RO should 
issue the veteran and his representative 
a supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


